 


109 HR 4037 IH: American Homebuyers Protection Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4037 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Gonzalez introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To prohibit offering homebuilding purchase contracts that contain in a single document both a mandatory arbitration agreement and other contract provisions, and to prohibit requiring purchasers to consent to a mandatory arbitration agreement as a condition precedent to entering into a homebuilding purchase contract. 
 
 
1.Short titleThis Act may be cited as the American Homebuyers Protection Act. 
2.Mandatory arbitration agreements 
(a)In GeneralNo person engaged in the construction of new houses may require a purchaser to enter into a mandatory arbitration agreement as a condition precedent to entering into a contract for the purchase of a new house. 
(b)Separate Documents RequiredNo person engaged in the construction of new houses may offer a purchaser a contract for the purchase of a new house which includes an agreement on mandatory arbitration unless such agreement is a separate document which contains only language pertaining to the mandatory arbitration agreement. The separate document containing the mandatory arbitration agreement shall also contain the following statement: By Agreeing to Binding Arbitration You Are Giving Up Your Right To Go To Court. 
(c)ArbitratorThe mandatory arbitration agreement shall not name an independent arbitrator and shall contain a procedure that adequately guarantees the purchaser an opportunity to participate in the selection of an arbitrator which shall occur only after a dispute regarding the homebuilding contract has arisen. 
(d)EnforcementIf any person violates subsection (a), (b), or (c), the agreement on mandatory arbitration will be of no effect. 
 
